Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 4, 5, 7 and 9
Cancelled: None
Added: None
Therefore, claims 1-10 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2018/0040271 A1, hereinafter “Jung”). 

As to claim 1, Jung (Fig. 2A) discloses a correction device that corrects luminance of a display device (Para. 0059), comprising: 
a correction-value calculation unit (130) that divides a display area of the display device into a
plurality of unit areas (Fig. 7 elements 710-1, 710-2…, each pixel area) and that calculates a correction value of luminance for each of the plurality of unit areas (720-1, 720-2; Para. 0092);  
a prioritized-area determination unit that designates each of the plurality of unit areas as one of
a prioritized area (710-1, 710-5) and a non-prioritized area (710-2, 710-6) in accordance with the calculated correction value (Para. 0092, 0096);  
a recording unit that records in a memory unit (Fig. 2A element 120) a piece of data of the correction value for the prioritized area (Para. 0064); and 
a correction unit that corrects luminance for the prioritized area in accordance with the piece of
data recorded in the memory unit (Para. 0064) and also corrects luminance of a plurality of non-prioritized areas by equal amounts (Fig. 9B, correction coefficients of the pixel areas 720-2, 720-7 and 720-11 are equal; Para. 0096). 
The above rejection also stands for the corresponding method of claim 9. 
 
As to claim 2, Jung discloses the correction device according to claim 1, wherein correction information including information regarding the prioritized area and information regarding the correction value is calculated in advance (Para. 0092), the correction information is stored in the memory unit, and correction is performed in accordance with the correction information stored in the memory unit (Para. 0092). 
As to claim 4, Jung (Fig. 4) discloses the correction device according to claim 1, 
wherein the prioritized-area determination unit determines at least one group that has a
substantially rectangular shape (pixels are rectangular in shape), and includes two or more of the prioritized areas that are adjacent to each other (Fig. 9B elements 720-7, 720-11), 
the recording unit associates a piece of data of the correction value relating to each of the at
least one group with positional information of the each of the at least one group and the positional
information in the each of the at least one group and records the piece of data of the correction value in
the memory unit (Para. 0069, 0072, pixel locations are known). 
 
As to claim 5, Jung discloses the correction device according to claim 1, wherein the prioritized-area determination unit selects the prioritized area so that an amount of data of the correction values to be recorded in the memory unit is equal to or less than a predetermined amount of data (Fig. 3; Para. 0053,3*3 matrix ). 
 
As to claim 6, Jung discloses the correction device according to claim 5, wherein the correction-value calculation unit determines the predetermined amount of data in accordance with the calculated
correction values (Para. 0091, 3*3 matrix). 

As to claim 7, Jung discloses the correction device according to claim 1, wherein the correction unit performs correction for the plurality of non-prioritized areas by decreasing luminance of the plurality of non-prioritized areas by equal amounts (Fig. 7 elements 710-7, 710-11; the luminance of the areas are decreased b equal amounts by correction to 1039 nits as shown in Fig. 9B; Para. 0096). 
 
As to claim 8, Jung discloses a display device comprising: the correction device according to claim 1 (Fig. 1). 
The above rejection also stands for the corresponding method of claim 10. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 1 above, and further in view of Beon et al. (US 2018/0342224 A1, hereinafter “Beon”).

As to claim 3, Jung does not disclose the correction device according to claim 1, wherein the prioritized-area determination unit calculates an evaluation value for each of the plurality of unit areas, the evaluation value being calculated for evaluating luminance variation in each of the plurality of unit areas, and selects the prioritized area from the plurality of unit areas in descending order of the evaluation value. 
However, Beon teaches the correction device according to claim 1, wherein the prioritized-area determination unit calculates an evaluation value for each of the plurality of unit areas, the evaluation value being calculated for evaluating luminance variation in each of the plurality of unit areas (Para. 0091, brightness variation in each area), and selects the prioritized area from the plurality of unit areas in descending order of the evaluation value (Para. 0063, 0090, the prioritized area has the brightness variation greater than a predetermined value). 
. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Yonezawa (US 10,770,034 B2) discloses a correction data generation method for a display device (Fig. 1). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625